Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions 
Reasons for Allowance
Claims 1, 4-5, 16-18, 21, 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is represented by Kanenari et al. (US 2003/0062106), Nakamura et al. (U.S Patent No. 5,725,702), Hiraku et al. (JP2019098976A, English translation provided), Ohara et al. (US Patent No. 6,273,162), and Nobuaki et al. (JP20006159944A, English translation provided). For independent claim 1, Kanenari teaches a tire having the insulation rubber layer. However, Kanenari does not explicitly teach that the thickness of the insulation rubber layer is in a range from 0.8 to 2.3 mm, the insulation rubber layer has a hardness smaller than a hardness of the bead reinforcing rubber layer, the bead filler of different member and the auxiliary bead filler into one tire, and a radially outer end of the insulation rubber layer is positioned radially outside radially outer end of the bead reinforcing rubber layer in combination with the other features instantly claimed. The teachings of the combinations of Nakamura et al., Hiraku et al., Ohara et al., and Nobuaki et al. include different tires and are based on hindsight reasoning. So independent claim 1 is allowable and the dependent claims (i.e. claims 4-5, 16-18, 21, 24 depend on claim 1) will be allowable as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741  

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742